We are in full accord with what is said by the majority as to the prejudicial character of the remarks of plaintiff's counsel and the fault of the trial court in not taking immediate charge of the situation by proper directions to jury and counsel. Standing alone, this should compel a new trial, but where defendant's counsel was guilty of such personal abuse toward plaintiff's counsel as was Mr. McGough in this case, the inference is irresistible that he was purposely arousing anger with the hope that prejudicial remarks would follow. It seems to us unjust that he should benefit by the very conduct his remarks were calculated to incite. The obligations of the profession demand that in court counsel conduct themselves with courtesy not only toward the court but toward opposing counsel. Personal abuse like that here under consideration was of such a character as to require immediate intervention by the trial court. Abusive remarks across the table should not be tolerated. After such an offense the court might well forbid talk across the table unless its permission be first obtained. Such is the rule in some states at all times. Certainly such an offense should vitiate any claim on the part of the offending party for a new trial based on conduct which his offense tended to invite. We hold counsel to strict accountability for remarks calculated to arouse prejudice. Opposing counsel should be brought to realize that conduct calculated to incite such remarks is equally reprehensible. *Page 586